AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF ANSWERS CORPORATION, AS AMENDED A DELAWARE CORPORATION ARTICLE I The name of this corporation is Answers Corporation. ARTICLE II The address of its registered office in the State of Delaware is Corporation Trust Center, 1209 Orange Street, City of Wilmington, County of New Castle, Delaware 19081. The name of its registered agent at such address is The Corporation Trust Company. ARTICLE III The nature of the business or purposes to be conducted or promoted is to engage in any lawful act or activity for which corporations may be organized under the DGCL. ARTICLE IV A.
